223 A.2d 377 (1966)
Ronald B. BURRELL, Appellant,
v.
UNITED STATES, Appellee.
No. 3989.
District of Columbia Court of Appeals.
Submitted October 10, 1966.
Decided October 31, 1966.
*378 William Bachrach and O. B. Parker, Washington, D. C., for appellant.
David G. Bress, U. S. Atty., Frank Q. Nebeker and Edward T. Miller, Asst. U. S. Attys., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM:
During the course of a search of appellant's room for narcotics undertaken pursuant to a search warrant validly issued for that purpose, police unexpectedly discovered a pistol and ammunition in a bottom dresser drawer. The arresting officer was aware that appellant had been previously convicted for carrying a concealed dangerous weapon without a license to do so. D.C. Code § 22-3204 (1961). Appellant was thereupon arrested and charged with unlawful possession of a pistol after he had been previously convicted for carrying a dangerous weapon in violation of D.C.Code § 22-3203(4) which prohibits any person previously convicted of a weapons offense under §§ 22-3201 to 22-3216 from owning or having possession of a pistol. After trial appellant was convicted and given a sentence of 45 days. Prior thereto, appellant had stipulated to his previous conviction under § 22-3204.
Appellant contends that because of his earlier conviction the trial court was required to apply the felony penalty of § 22-3203 and therefore had no jurisdiction because that penalty exceeded the trial court's statutory limitation of $1,000 or not more than one year's imprisonment, or both.
It is true that § 22-3203 provides for a heavier penalty of imprisonment for not more than ten years after a second conviction under that section, but there was no proof that appellant had ever been convicted previously under § 22-3203 and therefore the felony penalty could not be invoked here. The charge against appellant was a misdemeanor and properly within the jurisdiction of the District of Columbia Court of General Sessions. The penalty for a first violation of § 22-3203 was authorized by § 22-3215 (not more than $1,000 or imprisonment for not more than one year, or both).
The conviction and penalty imposed are
Affirmed.